Citation Nr: 1104748	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to January 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2010, the Veteran testified before the undersigned at 
a Board hearing via video conference.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran was provided a VCAA letter in April 2006.  However, 
that letter did not inform him of the information and evidence 
not of record that is necessary to substantiate a claim for 
service connection.  On remand, he should be provided with an 
appropriate letter.

At his Board hearing, the Veteran's representative indicated that 
the VA examination which was conducted in July 2010 was 
incomplete because the examiner did not provide a definitive 
opinion as to whether current skin disorders of the feet were 
related to service.  

A review of the service treatment records reflects treatment on 
October 6, 1972, for Athlete's foot.  The Veteran contends that 
he was treated on multiple occasions for Athlete's foot during 
service and continued to have those problems post-service.  The 
VA examiner stated that the issue could not be resolved without 
mere speculation.  However, the examiner did not comment on the 
Veteran's report of continued self-medication over the years as 
providing continuity of symptomatology following service.  
Accordingly, a VA medical addendum opinion should be obtained.  

As the case must be remanded for the foregoing reasons, efforts 
should be undertaken to obtain the Veteran's recent VA treatment 
records and to ensure that his complete records from Dr. Portera 
have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
service connection for a skin disorder of 
the feet; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
and (3) the information or evidence that he 
is expected to provide.  A copy of this 
notification must be associated with the 
claims folder.

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Greenville VA treatment facility, dated 
from November 2010 forward.  

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. Portera.

4.  Thereafter, arrange for an appropriate 
VA examiner to review the Veteran's claims 
folder and provide an opinion as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current skin disorder of the feet, 
to include tinea pedis and onychomycosis, 
had its clinical onset during service or is 
related to any in-service disease, event, 
or injury.  

In providing this opinion, the examiner 
should specifically reference the October 
6, 1972 inservice treatment record of 
Athlete's foot, as well as the Veteran's 
report of continued self-medication over 
the years as providing continuity of 
symptomatology following service.  

The examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.  

5.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.  

6.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

